Citation Nr: 1115150	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-11 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985 and from March 1987 to July 2003.

This matter comes before the Board on appeal from a September 2007 rating decision issued by the Roanoke, Virginia, RO, which denied the Veteran's claim for service connection for obstructive sleep apnea because no new and material evidence was submitted.  The Veteran appealed that decision.  

In September 2009, the Board remanded the matter to the RO for a VA examination.  Following its completion of the Board's requested action, the RO returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further RO action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.  The RO provided the Veteran with VCAA notice as to all elements of the claim in correspondence dated in June 2007.  In the correspondence, the RO notified him of how VA determines the disability rating and effective dated when a disability is found to be connected to service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

During the January 2010 VA respiratory examination to evaluate the Veteran's claim of sleep apnea, the examiner referenced a January 2010 polysomnogram report conducted by the Hampton VA Medical Center (VAMC) Sleep Lab.  Though the VA examination report included some of the findings of the sleep study, the examiner noted the complete technical details and analysis were on file at the Hampton VAMC Sleep Lab.  Additionally, in a June 2010 addendum, the VA examiner based her medical opinion on a private sleep study conducted in 2007 (associated with the claims file), and "sleep studies and CPAP [continuous positive airway pressure] titration through Hampton VAMC" (not associated with the claims file).  

Before making a determination of the claim for service connection for sleep apnea, any VA treatment records from the Hampton VAMC Sleep Lab must be obtained and associated with the claims file.  Additionally, any and all other VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his claimed sleep apnea. Of particular interest are any VA treatment records from the Hampton VAMC Sleep Lab.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After completion of the above and any additional development deemed necessary, the service connection claim should be reviewed.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


